Citation Nr: 1109050	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to September 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  In June 2010, the Veteran testified before the Board at a hearing held at the RO. 


FINDING OF FACT

The Veteran's bilateral hearing loss first manifested many years after his separation from service and is not related to his service or to any incident therein.


CONCLUSION OF LAW
Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran contends that his current hearing loss is related to acoustic trauma sustained in service.  Specifically, the Veteran contends that while in service, he trained to shoot hundreds of machine gun rounds on a consistent basis without any hearing protection.  He contends that he also trained to use bazookas, grenades, and plastic explosives.  He contends that as a combat engineer, he was in close proximity to rockets and rifle fire, also without hearing protection.  He contends that he noticed a loss of hearing while in service and took an office position as soon as one became available.  He contends that he has experienced hearing ever since he separated from since and that the hearing loss has become progressively worse with time.

The Veteran's service medical records do not show clinical evidence of hearing loss during active service.  On his November 1960 entrance examination, his hearing was found to be 15/15, bilaterally, on whisper voice testing.  On July 1963 separation examination, his hearing was found to be 15/15, bilaterally, on whisper voice testing.  Audiometric testing demonstrated that at 200, 500, 1000, 2000, and 4000 decibels, the Veteran's hearing was 10, 10, 10 ,10, and 10, bilaterally.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and thus his audiometric hearing testing, converted, found results of 25, 20, 20, 20, and 15 at 200, 500, 1000, 2000, and 4000 decibels.

The Veteran's service records additionally do not show that he participated in combat.  Nor do they show that the Veteran served as a combat engineer.  Rather, the records show that his military occupational specialty was personnel specialist for a period of thirty months.  However, because the Veteran has provided credible testimony that during basic training, he was exposed to daily, consistent noise of machine gun fire without hearing protection, the Board finds that the Veteran's described noise exposure was consistent with that part of his military service.  38 U.S.C.A. § 1154(b) (West 2002).  Although the Board finds that the Veteran has demonstrated in-service exposure to acoustic trauma, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown in order to establish service connection.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Post-service treatment records show that in May 2007, the Veteran underwent private audiological evaluation.  At that time, he reported that while he was in service, he was exposed to excessive noise levels.  Following service, he obtained a degree and taught in a school for approximately thirty years.  He denied any significant post-service noise exposure.  He had no history of ear infection, dizziness, or tinnitus.  Audiometric testing revealed moderate bilateral mixed hearing loss.  The physician stated that considering the reported excessive noise exposure in service, it was possible that some of the Veteran's hearing loss could be attributed to his service.  The exact amount of hearing loss sustained in service, however, was impossible to determine in the absence of hearing examinations conducted prior to service and after separating from service.  

On August 2007 VA audiological examination, audiometric testing resulted in a diagnosis of bilateral hearing loss that meets VA standards for a disability.  38 C.F.R. § 3.385 (2010).  The examiner reviewed the Veteran's claims file, including his service medical records showing whisper voice testing of 15/15 on entrance and separation examinations, and concluded that it was at least as likely as not that the Veteran's current hearing loss was related to noise exposure in service.  The examiner explained that the Veteran's hearing loss was most likely caused by noise exposure and that his only significant noise exposure was in service.  

In September 2007, the same VA examiner completed an addendum opinion in which he determined that it was less likely than not that the Veteran's hearing loss was related to his service.  The examiner explained that in further reviewing the Veteran's separation examination, which included pure tone testing and whisper voice testing, it was apparent that there was no hearing loss on separation from service and thus the current hearing loss was unlikely related to his service.  

In August 2008, the Veteran's sister and wife submitted statements that once he separated from service, it was apparent that he was experiencing hearing loss because he had trouble hearing their conversations, especially when they did not look directly at him while talking.  Also submitted were statements by a speech pathologist and a fellow administrator who worked at the same school as the Veteran.  The speech pathologist stated that she had begun to work at the same school as the Veteran in 1978, and that when she had tested the Veteran's hearing on a number of occasions, she found that he was suffering from high frequency hearing loss.  The Veteran's colleague stated that he had worked with the Veteran beginning in 1975, and that it had always been apparent that the Veteran had trouble hearing.  He sat close to the speaker at staff meetings and had trouble hearing conversations in loud groups.  
In August 2008, the Veteran's representative argued that the separation examination, which showed all a score of 10 for both ears on all tested frequencies on pure tone testing, was possibly flawed.  

In December 2008, the same VA examiner once again reviewed the claims file, including the lay statements and the Veteran's representative's argument, and determined that he stood by his previous opinion that the Veteran's current hearing loss was less likely than not related to his service.  The examiner explained that the separation examination which showed normal hearing in both ears at 10 decibels was likely a screening done at hearing level, was the type of examination that only took a few minutes to complete, and that it was conceivable that it was completed on exit examination.  The examiner felt that the pure tone testing on separation examination was not flawed, and the results made it unlikely that the current hearing loss was related to service.  

The weight and credibility of a medical opinion must be considered in light of all other evidence of record and in light of other medical information.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the Board places higher probative value on the VA examiner's September 2007 and December 2008 opinions that the Veteran's current hearing loss was less likely than not related to his service, rather than on the May 2007 private examiner's opinion that the Veteran's reported in-service noise exposure could have contributed to his current hearing loss.  The May 2007 physician's opinion is speculative in nature, in that he concluded that it was "possible" some of the in-service noise contributed to his current hearing loss.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  It is unclear whether the physician was aware of the Veteran's in-service duties or the extent that he was exposed to acoustic trauma.  Further, the physician did not have the benefit of reviewing the Veteran's service medical records, including the pure tone testing conducted on separation examination.  On the other hand, upon reviewing the separation examination, the VA examiner found it unlikely that the current hearing loss was related to service.  The examiner concluded that the combination of the pure tone testing results and the whisper voice testing results, both of which did not show any hearing loss, made it unlikely that the Veteran's current hearing loss was related to acoustic trauma sustained in service.  The Board also notes that though the speech pathologist who worked with the Veteran may be competent to state that she tested the Veteran for hearing loss and found such, absent the dates of those tests or any clinical results to support her statement, the statement is not persuasive in the determination of service connection.  Accordingly, because the Board places higher probative value on the VA examiner's opinion that was based on a thorough review of the record and provided a thorough and informed rationale, service connection for bilateral hearing loss is not warranted. 

Because of the length of time between the Veteran's separation from service and the initial record of diagnosis, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis.  Additionally, in view of the lengthy period without evidence of treatment, there is no evidence of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the preponderance of the evidence of record weighs against a finding of a  medical nexus between military service and the Veteran's bilateral hearing loss. Thus, the Board finds that service connection for bilateral hearing loss is not warranted.  

The Veteran and his family contend that his current hearing loss is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his family are competent to give evidence about what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his family can testify to that which they are competent to observe, such as the Veteran's symptoms denoting loss of hearing, but they are not competent to provide a medical diagnosis of hearing loss or to the symptoms of hearing loss to noise exposure in service. 

The weight of the medical evidence indicates that the Veteran's bilateral hearing loss began many years after service and was not caused by any incident of service.  The Board concludes that the bilateral hearing loss was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2007; a rating decision in September 2007; and a statement of the case in March 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination and additional medical opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.







ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


